FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS INCREASED NET INCOME FOR FIRST THREE QUARTERS OF 2011 BLACKSBURG, VA, OCTOBER 13, 2011:National Bankshares, Inc. (NASDAQ Capital Market: NKSH) today announced that it had net income of nearly $4.51 million in the third quarter of 2011, an increase of 12.81% over the nearly $4.0 million reported for the same period of 2010.The financial holding company posted net income of $12.75 million for the nine months ended September 30, 2011, up by $987 thousand, or 8.39%, when compared with net income for the first nine months in 2010.Basic net income per share for the third quarter of 2011 was $0.65, and it was $0.58 for the third quarter last year.For the first nine months of 2011, basic net income per share was $1.84, up from $1.70 per share for 2010.Total loans at September 30, 2011 were at $597.38 million, slightly higher than the $583.61 million in total loans at the end of the third quarter in 2010.National Bankshares had total assets of $1.04 billion at September 30, 2011, up 6.07% from total assets of $982.45 million at September 30, 2010.For the nine months ended September 30, 2011, the Company reported that the return on average assets was 1.66% compared to 1.60% for the nine months ended September 30, 2010, and the return on average equity was 12.62% compared to 12.32% for the nine months ended September 30, 2010. National Bankshares’ Chairman, President & CEO James G. Rakes said, “With interest rates remaining stable through the third quarter, we have been able to keep the net interest margin at a good level.This in turn has led to an increase in net interest income.”Mr. Rakes continued, “While we remain vigilant on containing controllable costs, we continue to balance the increased regulatory burden with its related costs to our operations with the need to serve our customers and offer them the best products and services possible.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheet (Unaudited) ($ in thousands, except for per share data) September 30, 2011 September 30, 2010 December 31, 2010 Assets Cash and due from banks $ $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Real estate construction loans Real estate mortgage loans Commercial and industrial loans Consumer loans Total loans Less: unearned income and deferred fees ) ) ) Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares;issued and outstanding 6,937,974 shares at September 30, 2011, 6,933,474 at September 30, 2010 and 6,933,474 at December 31, 2010 Retained earnings Accumulated other comprehensive gains (losses), net ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ Interest on federal funds Interest on interest-bearing deposits 37 36 85 Interest on securities - taxable Interest on securities - nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 57 63 Credit card fees Trust income Bank-owned life insurance Other income 72 Realized securities gains (losses), net (3
